                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARDELL KENNEDY,                           :
    Plaintiff,                            :
                                          :
       v.                                 :       CIVIL ACTION NO. 19-CV-1076
                                          :
CITY OF PHILADELPHIA, et al.,             :
     Defendants.                          :

                                    MEMORANDUM

PAPPERT, J.                                                         APRIL 16, 2019

       Pro se Plaintiff Ardell Kennedy, a prisoner confined at the Kintock Community

Corrections Center, has filed a civil rights Complaint and a Motion to Proceed In Forma

Pauperis. The Defendants are the City of Philadelphia, Philadelphia Mayor James

Kenney, Philadelphia Police Commissioner Richard Ross, Jr., Philadelphia Police

Officers Hugo Lemos, Joseph Koger and Gregory Brown, Pennsylvania Governor Tom

Wolf, Parole Agent Chapman and Parole Supervisor Donnie Lynch. Kennedy alleges

that he was falsely arrested at a DUI checkpoint and later had his parole status

changed. Because it appears that Kennedy is unable to afford to pay the filing fee, the

Court will grant him leave to proceed in forma pauperis and dismiss the Complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

                                              I

       Kennedy alleges that on July 13, 2018 he drove into a DUI checkpoint and was

arrested by Officer Lemos without a warrant or probable cause. He was transported to

police headquarters at Eighth and Race Streets where a blood test was performed

without a warrant or probable cause. He had a preliminary hearing on July 14, 2018

and was charged with driving under the influence and “given a bail ROR,” but was held
in custody for violating the terms and conditions of his parole. (ECF No. 2 at 7.)1

Public records reflect that an Order granting Kennedy’s Motion to Suppress Statements

was granted on November 6, 2018 and the charges were withdrawn on January 23,

2019. Commonwealth v. Kennedy, MC-CR-0018118-2018.

         On January 28, 2019, while still in custody at SCI Frackville following his

arrest, Kennedy was directed to report to Kintock CCC by a parole agent. (Id.) He was

released from SCI Frackville on January 30, 2019 and went to see Parole Agent

Chapman to find out why he was being recommitted to a community corrections center

when he had not violated his parole. (Id.) Chapman told him that his previously

devised “home plan” was no longer good and Chapman’s supervisor Donnie Lynch

agreed with Chapman’s decision. (Id.) Kennedy asserts that Chapman and Lynch

violated his constitutional rights by recommitting him when there was no parole

violation. (Id.)

         Kennedy asserts claims against the City, Mayor Kenney, Commissioner Ross,

Officers Lemos, Koger and Brown, Governor Wolf, Chapman and Lynch for malicious

prosecution in violation of the Fourth and Fourteenth amendments (Count 1); false

arrest and false imprisonment in violation of the Fourth amendment (Count 2);

malicious prosecution in violation of his rights to equal protection under the laws and

under the Fourth and Fifth amendments (Count 5); false arrest and false imprisonment

under the Fourth and Fifth amendments (Count 6); common law malicious prosecution

(Count 7), common law false arrest (Count 8) common law false imprisonment (Count

9); and two claims against Mayor Kenney, Commissioner Ross and Governor Wolf for



1   The Court adopts the pagination supplied by the CM/ECF docketing system.
                                              2
deliberate indifference and “illegal policies, practices, customs, training, and

supervision (Counts 3, 4).” (Id.) He seeks compensatory, punitive and nominal

damages. (Id. at 11.)

                                             II

       The Court will grant Kennedy leave to proceed in forma pauperis because it

appears that he is incapable of paying the fees to commence this civil action.

Accordingly, 28 U.S.C. § 1915(e)(2)(B) requires the Court to dismiss the Complaint if,

among other things, it is frivolous or fails to state a claim. Whether a complaint fails to

state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard applicable to

motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine

whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id.

       Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to contain

“a short a plain statement of the claim showing that the pleader is entitled to relief.” A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if

“the complaint is so confused, ambiguous, vague, or otherwise unintelligible that its

true substance, if any, is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir.

1995) (quotations omitted). This Court has noted that Rule 8 “requires that pleadings

provide enough information to put a defendant on sufficient notice to prepare their

defense and also ensure that the Court is sufficiently informed to determine the issue.”




                                              3
Fabian v. St. Mary’s Med. Ctr., No. Civ. A. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa.

Aug. 11, 2017) (quotations omitted).

                                            III

       Section 1983 of Title 42 of the United States Code provides in part:

        Every person who, under color of any statute, ordinance, regulation,
        custom, or usage, of any State or Territory or the District of Columbia,
        subjects, or causes to be subjected, any citizen of the United States or
        other person within the jurisdiction thereof to the deprivation of any
        rights, privileges, or immunities secured by the Constitution and laws,
        shall be liable to the party injured in an action at law, suit in equity, or
        other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of

a right secured by the Constitution and laws of the United States, and must show that

the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988).

                                             A

       Kennedy has named the Mayor, Police Commissioner and Governor in each

substantive count of the Complaint. However, the Complaint mentions no facts

concerning how these Defendants were personally involved in his arrest and

assignment to the Kintock CCC. Accordingly, the individual capacity claims against

these Defendants are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to

state a claim.

       Kennedy has also raised separate individual-capacity claims in Counts 3 and 4

against these Defendants asserting supervisory liability based on their deliberate

indifference to “illegal policies, practices, customs, training, and supervision.” (ECF No.

2 at 8.) There are “two general ways in which a supervisor-defendant may be liable for



                                             4
unconstitutional acts undertaken by subordinates.” Barkes v. First Corr. Med., Inc.,

766 F.3d 307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v. Barkes, 135 S.

Ct. 2042 (2015). First, a supervisor may be liable if he or she “‘with deliberate

indifference to the consequences, established and maintained a policy, practice or

custom which directly caused [the] constitutional harm.” Id. (quoting A.M. ex rel.

J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in

original)). “Second, a supervisor may be personally liable under § 1983 if he or she

participated in violating the plaintiff’s rights, directed others to violate them, or, as the

person in charge, had knowledge of and acquiesced in the subordinate’s

unconstitutional conduct.” Id. Because Kennedy asserts no facts that would establish

a plausible claim based on supervisor liability, these claim will also be dismissed

pursuant to § 1915(e)(2)(B)(ii).

                                              B

       Kennedy has named the Mayor, Police Commissioner and Governor in their

official capacities as well as their individual capacities. Suits against municipal

employees in their official capacities are “treated as claims against the municipal

entities that employ these individuals.” Smith v. School Dist. of Philadelphia, 112 F.

Supp. 2d 417, 425 (E.D. Pa. 2000) (citing Hafer v. Melo, 502 U.S. 21, 25 (1991)). This is

because, in a suit against a municipal official in his official capacity, the real party in

interest is the municipal entity and not the named official. See id. at 424; see also

Waites v. City of Philadelphia, Civ. A. No. 00-2481, 2001 WL 484082, at *2 (E.D. Pa.

March 5, 2001) (dismissing claims against city officials in their official capacities




                                              5
because such claims are simply another way of pleading an action against the

employing government entity).

       Municipalities such as the City of Philadelphia are “persons” who may be liable

under § 1983. Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 (1978). To establish

municipal liability under Monell, a plaintiff must “identify the challenged policy, [or

custom,] attribute it to the [municipality] itself, and show a causal link between

execution of the policy, [or custom] and the injury suffered.” Demeter v. City of

Bethlehem, Civ. A. No. 03-6825, 2004 WL 1166572, at *4 (E.D. Pa. May 20, 2004) (citing

Losch v. Borough of Parkesburg, 736 F.2d 903, 910 (3d Cir.1984)).

       The claims that Kennedy seeks to assert against the Mayor and the Police

Commissioner in Counts 3 and 4 in their official capacities do not meet the standard for

Rule 8 and will be dismissed. Other than asserting conclusory allegations that these

supervisor-defendants were deliberately indifferent to policies that allegedly violated

Kennedy’s constitutional rights, he provides no specific details regarding what these

policies were, which defendant improperly implemented them, and how they harmed

Kennedy. He has thus failed to provide enough information to put the Defendants on

sufficient notice to prepare a defense and permit the Court to determine the issue.

Because Kennedy is proceeding pro se, the Court will grant him leave to amend his

Complaint to attempt to meet the requirements of Rule 8. If he chooses to file an

amendment, Kennedy must provide a short plain statement of how these Defendants

acted in their official capacities to violate his constitutional rights, identify the specific

policy or custom they implemented, and explain how that policy or custom is causally

linked to Kennedy’s injury.



                                               6
       The claims against Governor Wolf will be dismissed with prejudice. An official

capacity claim against the Governor is actually a claim against the Commonwealth,

which is entitled to immunity under the Eleventh Amendment. Betts v. New Castle

Youth Dev. Ctr., 621 F.3d 249, 254 (3d Cir. 2010) (“Individual state employees sued in

their official capacity are . . . entitled to Eleventh Amendment immunity.”).

Accordingly, all “official capacity” claims against Governor Wolf are additionally subject

to dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

Because any attempt to amend the claims against the Governor would be futile, they

are dismissed with prejudice.

                                             C

       Kennedy asserts constitutional claims for malicious prosecution (Count 1, 5),

false arrest/false imprisonment (Counts 2, 6) and common law claims of malicious

prosecution (Count 7), false arrest (Count 8) and false imprisonment (Count 9).

Although he lists all Defendants in each of these claims, he has only made factual

allegations concerning his arrest against Officer Lemos, contending only in conclusory

terms that Officer Lemos arrested him “illegally . . . without a search warrant or

probable cause.” Because conclusory allegations do not suffice to meet the pleading

standard, the false arrest and malicious prosecution claims will be dismissed pursuant

to § 1915(e)(2)(B)(ii). However, because the public records indicate that the charges

resulting from Kennedy’s arrest were dismissed after a suppression hearing, the Court

cannot say that the claims are futile and will permit Kennedy an opportunity to file an

amended complaint setting forth a short plain statement of the facts supporting his

false arrest and malicious prosecution claims.



                                             7
       Although Kennedy lists all Defendants in the false imprisonment claims as well,

the Court interprets the claims — to the extent they are distinct from the false arrest

and malicious prosecution claims — as arising from the alleged decisions by Defendants

Chapman and Lynch to have him confined at Kintock CCC rather than permitting him

to return to his previously approved home plan. These claims are not plausible.

       Kennedy asserts a generalized violation of his rights under the Fourth and

Fourteenth amendments. He also specifies in Count 5 that he suffered an Equal

Protection clause violation. Because there is no allegation that Kennedy was treated

any differently from another person in a similar situation, the Equal Protection clause

claim is not plausible. See Williams v. Morton, 343 F.3d 212, 221 (3d Cir. 2003) (stating

that to prevail on an Equal Protection claim, the burden rests with the plaintiff to

present evidence that he has been treated differently from persons who are similarly

situated).

       To the extent that the balance of the claims attempt to assert a violation of the

Due Process clause, while an inmate has no constitutional right to parole, see

Greenholtz v. Inmates of Nebraska Penal & Corr. Complex, 442 U.S. 1, 7 (1979) (“A

state may . . . establish a parole system, but it has no duty to do so.”), “once a state

institutes a parole system, all prisoners have a liberty interest flowing directly from the

due process clause in not being denied parole for arbitrary or constitutionally

impermissible reasons.” See Block v. Potter, 631 F.2d 233, 236 (3d Cir. 1980). Hence, a

plaintiff has a substantive due process right in being treated fairly during the parole

process. See Jubilee v. Horn, 975 F. Supp. 761, 764-65 (E.D. Pa. 1997), aff’d, 151 F.3d

1025 (3d Cir. 1998); accord Bermudez v. Duenas, 936 F.2d 1064, 1067 (9th Cir. 1991)



                                              8
(recognizing that “early release statutes can create ‘a liberty interest protected by due

process guarantees.’”) (quoting Greenholtz, 442 U.S. at 12). Kennedy’s arrest and the

charges arising from it, irrespective of the fact that they were later withdrawn,

supplied the necessary justification for the Defendants’ decision. Kennedy therefore

has not stated a plausible substantive due process claim that the decision to alter his

parole conditions was arbitrary or constitutionally impermissible.

       In order to state a procedural due process claim, “a plaintiff must allege that (1)

he was deprived of an interest that is encompassed within the Fourteenth

Amendment’s protection of ‘life, liberty, or property,’ and (2) the procedures available to

him did not provide ‘due process of law.’” Hill v. Borough of Kutztown, 455 F.3d 225,

233-34 (3d Cir. 2006). Prisoners and parolees enjoy a more limited range of protected

interests than average citizens. Johnson v. Mondrosch, 586 F. App’x 871, 874 (3d Cir.

2014) (“As a parolee, [an individual] does not enjoy ‘the absolute liberty to which every

citizen is entitled, but only [a] conditional liberty properly dependent on observance of

special parole restrictions.’”) (internal quotation marks and citation omitted) (second

alteration in the original). Also, it is well established that “[t]here is no constitutional

or inherent right of a convicted person to be conditionally released before the expiration

of a valid sentence.” Greenholtz, 442 U.S. at 7. Accordingly, due process in parole

proceedings is satisfied so long as the procedures employed provide the inmate with

notice and an opportunity to be heard. Id. at 16. Appended to Kennedy’s Complaint is

a Notice issued by the Pennsylvania Board of Probation and Parole that he would be

detained and setting a hearing date. (ECF 2 at 20) Accordingly, Kennedy’s procedural

due process claim is also not plausible.



                                              9
                                            IV

       For the foregoing reasons, the Court will grant Kennedy leave to proceed in

forma pauperis and dismiss his Complaint. Kennedy is granted leave to file an

amended complaint if he chooses to do so, limited to his claims of false arrest/false

imprisonment/malicious prosecution against Officer Lemos, and his Monell claim. An

appropriate Order follows.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.




                                            10
